  4:06-cr-03066-RGK-DLP Doc # 66 Filed: 02/23/21 Page 1 of 1 - Page ID # 337




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                           4:06CR3066

      vs.
                                                          ORDER
JOSEPH P. KNOPP,

                   Defendant.


       IT IS ORDERED that Plaintiff shall respond to Defendant’s Motion for
Reconsideration (Filing 64) regarding Order (Filing 63) on Motion for
Miscellaneous Relief (Filing 57) on or before March 10, 2021. No further replies
shall be submitted by Defendant.

      Dated this 23rd day of February, 2021.

                                           BY THE COURT:


                                           Richard G. Kopf
                                           Senior United States District Judge
